DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4: In line 2, the claim recites “said custom coupler”. This limitation lacks antecedent basis within the claim.
	Claim 10: In line 1, the claim recites “The system further comprising…” but does not depend from a claim. Should this claim depend from claim 1?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponziani (US 4,480,514).
	Claim 1: Ponziani provides a system for securing an item (abstract), said system comprising: at least one custom connector (12, Fig. 3) having at least one head (14), wherein said head comprises a custom void (16,18,20).
Claim 2: Ponziani provides said custom connector comprises a body (12).
Claim 3: Ponziani provides said custom connector comprises a screw (12, Fig. 3).
Claim 4: Ponziani provides a custom converter (10; Fig. 1,4) which couples with said custom void (Fig. 5), and wherein torque applied to said custom coupler (24,26,28) is applied to said custom connector (Figs. 1,2,5).
Claim 5: Ponziani provides the custom converter (10) comprises a custom coupler (24,26,28) which is shaped to mate with said custom void (Fig. 5).
Claim 6: Ponziani provides said custom converter comprises an adapter (36,38).
Claim 7: Ponziani provides said adapter fits onto a tool (Col. 3 lines 22-30).
Claim 8: Ponziani provides said tool comprises a conventional shape (Col. 3 lines 22-30), and wherein said custom void (16,18,20) comprises a non-conventional shape (Fig. 3,5).
Claim 9: Ponziani provides said custom void will not mate with a flat-head screwdriver (Col. 1 lines 36-45).



Claim 12: Ponziani provides the system is used to prevent unauthorized access (Col. 1 lines 36-64).
Claim 13: Ponziani provides said custom connector (12) will not mate with a hex wrench (Fig. 3).
Claim 14: Ponziani provides said custom connector (12) will not mate with a Phillips screw driver (Fig. 3).
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (US 6,857,340).
Claim 15: Wagner provides a method of securing an item (Col. 14 lines 21-32), said method comprising the steps of: obtaining at least one custom connector (Fig. 5) having at least one head (6), wherein said head comprises a custom void (7); obtaining a custom converter (Fig. 7) which mates with said custom void (Fig. 6) ; rotating said custom converter to rotate said custom connector, securing the item in place (Col. 14 lines 21-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponziani (US 4,480,514).
	Claim 11: While Ponziani fails to explicitly disclose the system is used to secure an electric panel, Ponziani teaches using tamper resistant screws and therefore, would be capable of using the tamper resistant screws for the intended use to secure an electric panel.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 6,857,340).
	Claim 17:  Wagner discloses the invention substantially as claimed.  
However, Wagner does not disclose the item is an electrical panel.
It is common knowledge in the prior art to use screws for the purpose of securing an electric panel.
It would have been obvious to one having ordinary skill in the art to use the method of securing an item using custom connectors as taught by Wagner in order to secure an electric panel since the custom connectors of Wagner are tamper resistant and the electric panel is something you would not want to be tampered with.
Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note: Claim 10 is rejected under 112 but not under a prior art rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        12/15/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726